Exhibit 10.21

Old Dominion Freight Line, Inc.

Performance Incentive Plan

January 1, 2009

1

Old Dominion Freight Line, Inc.
Performance Incentive Plan



1.   Purpose

The purpose of the Old Dominion Freight Line, Inc. Performance Incentive Plan,
as it may be amended (the “PIP Plan”), is to provide selected employees of Old
Dominion Freight Line, Inc. or an affiliate thereof (collectively, the
“Company”, unless the context otherwise requires) with awards (“awards”) in the
form of cash bonuses based upon attainment of preestablished, objective
performance goals, thereby promoting a closer identification of the
participating employees’ interests with the interests of the Company and its
shareholders, and further stimulating such employees’ efforts to enhance the
efficiency, profitability, growth and value of the Company.



2.   Plan Administration

The PIP Plan shall be administered by the Compensation Committee (the
“Committee”) of the Board of Directors (the “Board”) of the Company or a
subcommittee of the Committee. To the extent required by Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”), the Committee shall be
comprised of at least two members who are “outside directors” as defined in Code
Section 162(m) and related regulations. In addition to action by meeting in
accordance with applicable laws, any action of the Committee with respect to the
PIP Plan may be taken by a written instrument signed by all of the members of
the Committee, and any such action so taken by written consent shall be as fully
effective as if it had been taken by a majority of the members at a meeting duly
held and called. Subject to the terms of the PIP Plan, the Committee shall have
full authority in its discretion to take any action with respect to
administering the PIP Plan. Without limiting the foregoing, the Committee has
full authority in its discretion to take any action with respect to the PIP Plan
including but not limited to the authority (i) to determine all matters relating
to awards, including selection of individuals to be granted awards and all other
terms, conditions, restrictions and limitations of an award; and (ii) to
construe and interpret the PIP Plan and any related documents, to establish and
interpret rules and regulations for plan administration and to make all other
determinations deemed necessary or advisable for administering the PIP Plan. The
Committee’s authority to grant awards and authorize payments under the PIP Plan
shall not restrict the authority of the Committee to grant compensation to
employees under any other compensation plan or program of the Company. Any
decision made, or action taken, by the Committee in connection with the
administration of the PIP Plan shall be final, binding and conclusive.
Notwithstanding the foregoing, the Committee may delegate the administration of
the PIP Plan to one or more of its designees, including specified officers of
the Company, but only with respect to matters which would not affect the
deductibility under Code Section 162(m) of compensation paid under the PIP Plan
to covered employees, as such term is defined in Code Section 162(m) and related
regulations (“Covered Employees”), and provided that such delegation is in
accordance with applicable laws, rules and regulations. In the case of any such
delegation, references to the “Committee” herein shall include such designee or
designees, unless the context otherwise requires. No member of the Board or the
Committee shall be liable for any action, determination or decision made in good
faith with respect to the PIP Plan or any award paid under it. The members of
the Board and the Committee shall be entitled to indemnification and
reimbursement in the manner provided in the Corporation’s articles of
incorporation or by law.



3.   Eligibility

The Participants in the PIP Plan (individually, a “participant,” and
collectively, the “participants”) shall be those employees of the Company who
are designated from time to time as participants by the Committee. Eligible
participants shall be selected to participate on an annual or other periodic
basis as determined by the Committee. With respect to those participants who are
Covered Employees, such designation shall be made during the first 90 days of
each performance period and before 25% of the relevant performance period has
passed (or otherwise made at such time and on such terms as will ensure that the
award will, to the extent practicable, qualify as “performance-based
compensation” for purposes of Code Section 162(m)). Participation in the PIP
Plan for any one performance period does not guarantee that an employee will be
selected to participate in any other performance period. (For the purposes of
the PIP Plan, “performance period” shall mean a period established by the
Committee during which performance shall be measured to determine if any payment
will be made under the PIP Plan. A performance period may be coincident with one
or more months of a fiscal year of the Company.)

Non-employee service providers and non-employee directors are not eligible to
participate.



4.   Nature of Awards

Awards granted under the PIP Plan shall be in the form of cash bonuses.



5.   Awards

(a) Grant of Awards: At the time performance objectives are established for a
performance period or performance periods as provided in Section 5(b) herein,
the Committee also shall assign to each participant a participation factor
applicable for the particular performance period. A participant’s award, if any,
shall be earned based on the attainment of written performance objectives
approved by the Committee for a specified performance period, as provided in
Section 5(b) herein. In the case of awards granted to Covered Employees, such
performance objectives shall be established by the Committee (i) while the
outcome for the performance period is substantially uncertain, and (ii) prior to
the earlier of (A) 90 days after the commencement of the performance period to
which the performance objective relates or (B) 25% of the relevant performance
period has elapsed (or otherwise at such time and upon such terms as to ensure
that the award will, to the extent practicable, qualify as “performance-based
compensation” for purposes of Code Section 162(m)). During any performance
period, no participant may have a maximum participation factor limitation in
excess of the limitation stated in Section 5(d) herein, nor shall the total
award payable to all participants exceed the maximum amount payable as stated in
Section 5(d) herein. The Committee may adjust awards as appropriate for partial
achievement of goals, exemplary effort on the part of a participant and/or
outside mitigating circumstances and may also make necessary and appropriate
adjustments in performance goals; provided, however, that, except as may be
otherwise provided in Section 7, no such adjustment shall be made to an award
granted under the PIP Plan to a participant who is a Covered Employee if such
adjustment would cause the award to fail to qualify as “performance-based
compensation” for purposes of Code Section 162(m).

(b) Performance Objectives: For each performance period, the Committee shall
establish one or more objective performance measures and specific goals for each
participant and/or for each group of participants. The performance objectives
established by the Committee shall be objective and based on the Company’s
income before tax and the effects, if any, of a change in accounting principle,
extraordinary items or discontinued operations (“IBT”). In addition, the
performance objectives may be calculated without regard to extraordinary items,
except as may be limited under Code Section 162(m) in the case of a Covered
Employee.

(c) Earning of Awards: As soon as practicable after the end of the performance
period, the Committee shall determine whether the performance goals for the
performance period were achieved and, if so, the Committee shall determine the
amount, if any, of the award earned by each participant and such award shall be
paid in accordance with Section 5(e) herein (subject, however, to the limitation
on awards stated in Section 5(d) herein).

(d) Maximum Award Payable to Participants: Other provisions of the PIP Plan
notwithstanding, the maximum amount of the participation factor to determine
cash awards that may be granted under the PIP Plan to any one participant in any
one performance period shall not exceed 1.5% of IBT. In addition, the maximum
amount of cash awards that may be granted under the PIP Plan to all participants
in the aggregate for a performance period shall not exceed 15% of IBT.

(e) Payment of Awards: An award earned by a participant with respect to a
performance period shall be paid to him or credited to his account as soon as
practicable following the performance period and determination of the amount of
the award, provided, that, with respect to participants who are Covered
Employees, the Committee must certify in writing to what extent the performance
factors were met and the amount, if any, that was earned by each Covered
Employee. In any event, amounts payable under the PIP Plan will be paid no later
than (i) the date that is 2-1/2 months after the end of the participant’s first
taxable year in which the amount ceases to be subject to a substantial risk of
forfeiture, or (ii) the date that is 2-1/2 months after the end of the Company’s
first taxable year in which the amount is no longer subject to a substantial
risk of forfeiture, or shall otherwise be structured in a manner to be exempt
from, or in compliance with, Code Section 409A. The Committee shall have the
authority to make adjustments to awards and performance objectives upon the
occurrence of certain unusual or nonrecurring events or other similar
circumstances. The Committee shall not have the discretion to increase the
amount of an award earned and payable pursuant to the terms of the PIP Plan to
any participant who is a Covered Employee (except to the extent otherwise
provided pursuant to Section 7 herein in the event of a change of control ). The
Committee shall have the discretion to reduce or eliminate the amount of an
award otherwise earned and payable pursuant to the terms of the Plan to any
participant.



6.   Termination of Employment and Other Events; Covenants

Unless otherwise determined by the Committee, if a participant dies, retires, is
assigned to a different position, is granted a leave of absence, or if the
participant’s employment is otherwise terminated prior to payment of an award
for a performance period, the participant will forfeit the incentive (and
subsequent incentives). However, (i) the Committee has the discretion to
determine whether awards will be paid or forfeited by the participant for a
completed performance period, or a pro rata share of the participant’s award
paid based on the period of actual participation, if the award would have become
earned and payable had the participant’s employment status not changed; and
(ii) with respect to Covered Employees, any such payment shall only be made
following the completion of the performance period and only if (and to the
extent that) the incentives would have otherwise been earned by the Covered
Employee. The Committee may require a participant, as a condition to the grant
or payment of an award, to have entered into agreements or covenants with the
Company obligating the participant to not compete, to not interfere with the
relationships of the Company with customers, suppliers or employees in any way,
to refrain from disclosing or misusing confidential or proprietary information
of the Company, and to take or refrain from taking such other actions adverse to
the Company as the Committee may specify. The form of such agreements or
covenants shall be specified by the Committee, which may vary such form from
time to time and require renewal of the agreements or covenants, as then
specified by the Committee, in connection with the allocation or payout of any
award.



7.   Change of Control

(a) Notwithstanding any other provision in the PIP Plan to the contrary, in the
event of a change of control, as defined in Section 7(b) herein, awards will
continue to be made in accordance with the PIP Plan’s terms unless the
employment of the participant or the PIP Plan is terminated. In addition, in the
event that a participant has entered into an employment agreement, change in
control agreement or similar agreement with the Company, the provisions of the
PIP Plan shall not be construed to reduce in any way the benefits otherwise
payable under such separate plan.

(b) For the purposes herein, for each participant, a “change of control” shall
have the definition and will be deemed to have occurred on the earliest of the
following dates which occurs after the Effective Date:

(i) the date any person or group of persons (as defined in Section 13(d) and
14(d) of the Securities Exchange Act of 1934) together with its affiliates, is
or becomes (or publicly discloses that such person or group is or has become),
directly or indirectly, the “beneficial owner” (as defined in Rule 13d-3
promulgated under the Securities Exchange Act of 1934) of securities of the
Company representing twenty percent (20%) or more of the combined voting power
of the Company’s then outstanding voting securities, provided, however, that the
event described in this subparagraph (i) shall not be deemed to be a Change of
Control by virtue of the beneficial ownership, or the acquisition of beneficial
ownership, of voting securities by (A) any Person directly or indirectly
controlled by the Company, including any employee benefit plan sponsored or
maintained by the Company or by a person controlled by the Company; (B) any
underwriter (as such term is defined in Section 2(a)(11) of the Securities Act
of 1933) that beneficially owns voting securities temporarily in connection with
an offering of such securities; (C) Earl E. Congdon or John R. Congdon, any of
their lineal descendants including adoptive relationships, the spouse of any of
the foregoing or any trust established by or for the benefit of the foregoing
(unless the Board determines that such beneficial ownership creates a
substantial threat to corporate policy or effectiveness); or (D) any
Participant; or

(ii) the date when for any reason, including but not limited to as a result of a
tender offer or exchange offer for the purchase of securities of the Company
(other than such an offer by the Company for its own securities), or as a result
of a proxy contest, merger, share exchange, consolidation or sale of assets, or
as a result of any combination of the foregoing, individuals who at the
beginning of any two-year period constitute the Board, plus new directors whose
election or nomination for election by the Company’s shareholders is approved by
a vote of at least two-thirds (2/3) of the directors still in office who were
directors at the beginning of such two-year period (“Continuing Directors”),
cease for any reason during such two-year period to constitute at least
two-thirds (2/3) of the members of the Board; or

(iii) the date the shareholders of the Company approve a merger, share exchange
or consolidation of the Company with any other corporation or entity regardless
of which entity is the survivor, other than a merger, share exchange or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or being converted into voting securities of the surviving
or acquiring entity) at least sixty percent (60%) of the combined voting power
of the voting securities of the Company or such surviving or acquiring entity
outstanding immediately after such merger or consolidation; or

(iv) the date the shareholders of the Company approve an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets.



8.   No Right to Employment

Nothing contained in this PIP Plan or any action taken pursuant to the PIP Plan
shall be construed as conferring upon any participant the right or imposing upon
him the obligation to continue in the employment of or service to the Company,
nor shall it be construed as imposing upon the Company the obligation to
continue the employment or service of a participant. Except as may be otherwise
provided in the PIP Plan or determined by the Committee, all rights of a
participant with respect to an award and distribution of any cash payment
subject to an award shall terminate and be forfeited upon a participant’s
termination of employment or service with the Company.



9.   Amendments

The Board may amend, discontinue or terminate the PIP Plan in whole or in part
at any time, subject to (a) shareholder approval of any amendments to the PIP
Plan if required by applicable laws, rules or regulations; and (b) participant
consent if such action may adversely affect any award earned and payable under
the PIP Plan at that time. However, notwithstanding the foregoing, the Board
shall have unilateral authority to amend the PIP Plan and any award (without
participant consent) to the extent necessary to comply with applicable laws,
rules or regulations or changes to applicable laws, rules or regulations
(including but in no way limited to Code Section 162(m) and Code Section 409A,
related regulations and other guidance).



10.   Effective Date

The PIP Plan shall become effective on January 1, 2009, subject to the approval
by the shareholders of the Company as required by Code Section 162(m) and
related regulations, and continue until such time that it is terminated or
suspended by the Board. To the extent required under Code Section 162(m), any
awards under the PIP Plan granted prior to such shareholder approval shall be
conditioned upon and shall be payable only upon approval of such performance
criteria by the shareholders of the Company in accordance with the requirements
of Code Section 162(m).



11.   Miscellaneous

(a) Offset and Recoupment: The Committee shall have authority (subject to any
Code Section 409A considerations) to reduce the amount of any payment otherwise
payable to a participant under the PIP Plan by the amount of any obligation of
the participant to the Company that is or becomes due and payable and any
compensation payable to a participant under the PIP Plan will be subject to any
recoupment, “clawback” or similar Company policy, and, by becoming a participant
in the PIP Plan, each participant will be deemed to have consented to such
offset and recoupment restrictions.

(b) Withholding: Any tax required to be withheld by any government authority
shall be deducted from each award.

(c) Nonassignability: Unless the Committee determines otherwise, awards and any
other rights under the PIP Plan shall not be transferred, pledged or assigned,
except by designation of a beneficiary or by will or the laws of intestate
succession.

(d) No Trust; Unfunded Plan: The obligation of the Company to make payments
hereunder shall constitute a liability of the Company to the participants. Such
payments shall be made from the general funds of the Company, and the Company
shall not be required to establish or maintain any special or separate fund, or
otherwise to segregate assets to assure that such payments shall be made, and
neither the participants nor their beneficiaries shall have any interest in any
particular assets of the Company by reason of its obligations hereunder. Nothing
contained in this PIP Plan shall create or be construed as creating a trust of
any kind or any other fiduciary relationship between the Company and the
participants or any other person or constitute a guarantee that the assets of
the Company shall be sufficient to pay any benefits to any person. To the extent
that any person acquires a right to receive payments from the Company hereunder,
such right shall be no greater than the right of an unsecured creditor of the
Company.

(e) Impact of Plan Award on other Plans: Awards granted pursuant to the PIP Plan
shall not be treated as compensation for purposes of any other compensation or
benefit plan, program or arrangement of the Company, unless either (i) such
other plan, program or arrangement provides that compensation in the form of
awards payable under the PIP Plan are to be considered as compensation
thereunder, or (ii) the Committee so determines. The adoption of the PIP Plan
shall not affect any other incentive or other compensation plans or programs in
effect for the Company, nor shall the PIP Plan preclude the Company from
establishing any other forms of incentive or other compensation for employees of
the Company.

(f) Facility of Payments: If a participant or any other person entitled to
receive an award under this PIP Plan (the “recipient”) shall, at the time
payment of any such amount is due, be incapacitated so that such recipient
cannot legally receive or acknowledge receipt of the payment, then the
Committee, in its sole and absolute discretion, may direct that the payment be
made to the legal guardian, attorney-in-fact or person with whom such recipient
is residing, and such payment shall be in full satisfaction of the Company’s
obligation under the PIP Plan with respect to such amount.

(g) Governing Law: The PIP Plan shall be construed and its provisions enforced
and administered in accordance with the laws of the Commonwealth of Virginia,
without regard to the principles of conflicts of laws, and in accordance with
applicable federal laws.

(h) Compliance with Code Section 162(m): The Company intends that compensation
under the PIP Plan payable to Covered Employees will, to the extent practicable,
constitute qualified “performance-based compensation” within the meaning of Code
Section 162(m) and related regulations, unless otherwise determined by the
Committee. Accordingly, the provisions of the PIP Plan shall be administered and
interpreted in a manner consistent with Code Section 162(m) and related
regulations. If any provision of the PIP Plan or any award that is granted to a
Covered Employee (in each case, other than payments to be made pursuant to
Section 7 herein) does not comply or is inconsistent with the requirements of
Code Section 162(m) or related regulations, such provision shall be construed or
deemed amended to the extent necessary to conform to such requirements.

(i) Adjustments: The Committee is authorized at any time during or after the
completion of a performance period, in its sole discretion, to adjust or modify
the terms of awards or performance objectives, or specify new awards, (i) in the
event of any large, special and non-recurring dividend or distribution,
recapitalization, reorganization, merger, consolidation, spin-off, combination,
repurchase, share exchange, forward or reverse split, stock dividend,
liquidation, dissolution or other similar corporate transaction, (ii) in
recognition of any other unusual or nonrecurring event affecting the Company or
the financial statements of the Company (including events described in (i) above
as well as acquisitions and dispositions of businesses and assets and
extraordinary items determined under generally accepted accounting principles),
or in response to changes in applicable laws and regulations, accounting
principles, and tax rates (and interpretations thereof) or changes in business
conditions or the Committee’s assessment of the business strategy of the
Company. Unless the Committee determines otherwise, no such adjustment shall be
authorized or made if and to the extent that the existence of such authority or
the making of such adjustment would cause awards granted under the PIP Plan to
Covered Employees whose compensation is intended to qualify as
“performance-based compensation” under Code Section 162(m) and related
regulations to fail to so qualify.

(j) Compliance with Code Section 409A: To the extent possible, awards granted
under the PIP Plan are designed to be exempt from (or comply with) Code
Section 409A. The PIP Plan shall at all times be construed in a manner designed
to comply with, or be exempt from, Code Section 409A and should any provision be
found not in compliance with or exempt from Code Section 409A, the Plan and/or
awards shall be amended as recommended by legal counsel to achieve compliance
with, or an exemption from, Code Section 409A. Without in any way limiting the
effect of the foregoing, (i) in the event that exemption from or compliance with
Code Section 409A requires that any special terms, provisions or conditions be
included in the PIP Plan or any award, then such terms, provisions and
conditions shall, to the extent practicable, to be deemed to be made a part of
the Plan or award, as applicable; and (ii) terms used in the PIP Plan or an
award shall be construed in accordance with Code Section 409A if and to the
extent required. In the event the participant is a “specified employee” (as
determined in accordance with Company procedures and Code Section 409A
requirements), a distribution due to separation from service may not be made
before the date that is six months after the participant’s separation from
service (or, if earlier, the date of the participant’s death). Furthermore, the
first six months of any such payments of deferred compensation that are required
to be paid in installments shall be paid at the beginning of the seventh month
following the participant’s separation from service, and all remaining
installment payments shall be made as would ordinarily have been made under the
provisions of the PIP Plan or other applicable plan. The Committee has no
responsibility to take, or to refrain from taking, any actions in order to
achieve a certain tax result for any participant. Further, in the event that the
PIP Plan or any award shall be deemed not to comply with Code Section 409A, then
neither the Company, the Board, the Committee nor its or their designees or
agents shall be liable to any participant or other persons for actions,
decisions or determinations made in good faith.

(k) Restrictions on Awards: Notwithstanding any other PIP Plan provision to the
contrary, the Company shall not be obligated to make any distribution of
benefits under the PIP Plan or take any other action, unless such distribution
or action is in compliance with applicable laws, rules and regulations
(including but not limited to applicable requirements of the Code).

(l) Gender and Number: Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and
words in the plural shall include the singular.

(m) Severability: If any provision of the PIP Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of the PIP Plan, and the PIP Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

(n) Binding Effect: The PIP Plan shall be binding upon the Company, its
successors and assigns, and participants, their legal representatives,
executors, administrators and beneficiaries.

2

This Old Dominion Freight Line, Inc. Performance Incentive Plan has been
executed on behalf of the Company effective as of the 28th day of May, 2008.

OLD DOMINION FREIGHT LINE, INC.

By: /s/ David S. Congdon
President and Chief Executive Officer


Attest:

/s/ Joel B. McCarty, Jr.
Senior Vice President, General Counsel and Secretary


3